Broyles, C. J.
1. Before one can lawfully be convicted of a violation of the “labor-contract act” of 1903 (Penal Code of 1910, § 715), it must be proved that at the time of the execution of the contract he had formed the intent to defraud. Proof of facts indicating that he formed a fraudulent intent after the advances were made is not sufficient to authorize a conviction. Redwine v. State, 17 Ga. App. 560 (87 S. E. 829).
2. Under this ruling and tbe facts of the instant case, the conviction of the accused was unauthorized by the evidence, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.